DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-4, 6-10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0256914 (“Cheng”).	3
IV. Claim Rejections - 35 USC § 103	7
A. Claims 5, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of US 2014/0210101 (“Lin”) and US 2009/0096085 (“Lee”).	7
V. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, replace “from top of the die-attach film” with “from a top of the die-attach film” for clarity.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-4, 6-10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0256914 (“Cheng”).
With regard to claim 1, Cheng discloses, generally in Figs. 1A-1G,
1. A structure comprising:
[1] a device die 105 [¶ 27]; 
[2a] an encapsulant 101 [¶ 27] encapsulating the device die 105 therein, wherein 
[2b] the encapsulant 101 comprises a first recess ring [103 closest to die 105; Figs. 1B, 1E,1G; ¶¶ 30-31], and 
[2c] in a top view of the structure, the first recess ring [103 closest to die 105] encircles the device die 105; 
[3] a through-via 102 [¶ 27] penetrating through the encapsulant 101 [Fig. 1D, 1E]; and 
[4] a solder region 117 [¶¶ 33-34] over and joined to the through-via 102 [Figs. 1E-1F; ¶ 35], wherein the solder region 117 extends into the first recess ring [103 closest to die 105].  
With regard to feature [2b] of claim 1, note that molding portion labeled “101a” defines the outer side of the claimed “first recess ring” 103.  The portion 101a is not entirely continuous as the corners; however, there are no limitations on the configuration of the “first recess ring”.
With regard to claims 2-4 and 6, Cheng further discloses,
2. The structure of claim 1, wherein the encapsulant comprises: 
[1] a first top surface [i.e. topmost surface of encapsulant 101 coplanar with top surface of die 105]; and
[2] a second top surface lower than the first top surface, wherein the second top surface is at a bottom of the first recess ring  [i.e. the “second top surface” is the surface of encapsulant 101 coplanar with the top surface of the through-via 102, which is also shown in as shown in Fig. 1D(II), as well as in Figs. 1B and 1E-1G, and is consistent with Figs. 27A-27B of the Instant Application].  
3. The structure of claim 2, 
[1] wherein the encapsulant 101 further comprises a sidewall 121 [¶ 31] facing the first recess ring [103 closest to die 105], 
[2] wherein the sidewall 121 connects the first top surface to the second top surface to form a step [as shown in Fig. 1D(II), as well as in Figs. 1B and 1E-1G].  
4. The structure of claim 2, wherein the through-via 102 comprises a third top surface coplanar with the second top surface [see feature [2] of claim 2, above]. 
6. The structure of claim 1 further comprising: 
[1] a first plurality of through-vias [102 in ring 103 closest to die 105] penetrating through the encapsulant 101 [Figs. 1E, 1G]; and 
[2] a first plurality of solder regions [117 corresponding to “first through-vias” above] over and joining to the first plurality of through-vias [102 in ring 103 closest to die 105] [Figs. 1E, 1G], 
[3] wherein the first plurality of solder regions [117 corresponding to “first through-vias” above] extend into the first recess ring [ring 103 closest to die 105], and the first plurality of solder regions [117 corresponding to “first through-vias” above] are aligned to a first ring [Figs. 1E, 1G].  

With regard to claims 7 and 8, Cheng further discloses,
7. The structure of claim 6 further comprising: 
[1] a second recess ring [ring 103 furthest away from die in Figs. 1E and 1G], wherein in the top view of the structure, the second recess ring23Attorney Docket No. TSMP20171252US03 encircles the first recess ring; 
[2] a second plurality of through-vias penetrating through the encapsulant; and 
[3a] a second plurality of solder regions over and joining to the second plurality of through-vias, 
[3b] wherein the second plurality of solder regions extend into the second recess ring.  
8. The structure of claim 7, 
[1] wherein the encapsulant 101 comprises a dividing portion 101a [¶¶ 31, 36; Fig. 1G] forming an additional ring, 
[2] wherein the dividing portion divides the first recess ring from the second recess ring.  
With regard to feature [1] of claim 7 and feature 1 of claim [8], note that the claimed “second recess ring” in Cheng is defined by the claimed “dividing portion 101a” between the inner and outer rings 103 and the outermost ring of molding material 101 as shown in Fig. 1G.  The rings of molding material, i.e. 101a and outer ring 101 in Fig. 1G, are not continuous, thereby making the first (inner 103) and second (outer 103) rings fused at the corners.  However, there are no limitations on the configurations of the “first recess ring”, the “second recess ring”, or the “dividing portion” of encapsulant.

With regard to claims 9 and 10, Cheng further discloses,
9. The structure of claim 1, wherein the solder region 117 extends to a bottom of the first recess ring [103 closest to die 105]  [Figs. 1E and 1F].  
10. The structure of claim 1, wherein the encapsulant 101 comprises a molding compound [¶ 27].  

With regard to claim 18, Cheng discloses, generally in Figs. 1A-1G,
18. A structure comprising: 
[1] a device die 105 [¶ 27] 
[2a] a molding compound 101 [¶ 27] molding the device die 105 therein, wherein the molding compound 101 comprises: 
[2b] a first plurality of top surfaces forming a first plurality of rings [i.e. “the first plurality of rings” are (1) non-etched ring of molding 101 contacting sidewall of die 105, (2) the dividing portion 101a, and (3) the outermost ring of 101 shown in Fig. 1G and i.e. the “first plurality of top surfaces” are the top surfaces of said rings]; and 
[2c] a second plurality of top surfaces forming a second plurality of rings [103 closest to die 105 and 103 farthest from die 105]  [i.e. the “second plurality of top surfaces” are the surfaces of encapsulant 101 coplanar with the top surfaces of the through-via 102, which is also shown in as shown in Fig. 1D(II), as well as in Figs. 1B and 1E-1G, and is consistent with Figs. 27A-27B of the Instant Application], 
[2d] wherein the second plurality of rings [103 closest to die 105 and 103 farthest from die 105] are separated from each other by the first plurality of rings [i.e. rings of no-etched molding 101]  [as shown in Figs. 1B and 1G], and 
[2e] wherein the second plurality of top surfaces are lower than the first plurality of top surfaces [as shown in Figs. 1B and 1E-1G]; and 
[3a] a plurality of through-vias 102 in the molding compound 101, 
[3b] wherein in a top view of the structure, the plurality of through-vias 102 are in the second plurality of rings [as shown in Fig. 1G.  
With regard to feature [2] of claim 18, as to the discontinuous configuration of the rings, see the discussion under claims 7 and 8 above.  
This is all of the features of claim 18.

With regard to claim 19, Cheng further discloses,
19. The structure of claim 18, wherein the plurality of through-vias 102 penetrate through the molding compound 101 [as shown in Figs. 1B, 1D, 1E, and 1F].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 5, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of US 2014/0210101 (“Lin”) and US 2009/0096085 (“Lee”).
Claim 5 reads,
5. The structure of claim 1 further comprising 
[1] a die-attach film over and contacting the device die, 
[2] wherein the first recess ring recesses from [a] top of the die-attach film.  
The prior art of Cheng, as explained above, discloses each of the features of claim 1. 
Cheng does not teach that there is a die attach film over and contacting the device die and does not therefore teach the features of claim 5.
Lin, like Cheng, teaches a package device including a molded semiconductor die 121 and through vias 122 extending through the molding material 123, said die 121 having a back surface coplanar with the top surface of the molding material 123 (Lin: ¶ 27; Fig. 1B).  In the alternative, Lin teaches that the package device may have a die attach film (DAF) 210 on the back surface of the die, wherein the DAF 210 is coplanar with the molding material 123 (Lin: ¶ 27; Fig. 2M).  Also like Cheng, the embodiment shown in Fig. 2M of Lin provides a molding having first and second top surfaces, wherein the second top surface is formed by recessing the molding 123 around the through-vias 122 (Lin: ¶ 33).  In addition, Lin explains that the dielectric layer 208 may be removed prior to the formation of the recesses (Lin: Fig. 3H versus any of Figs. 3A-3G; ¶ 46), while the height remains D2 with or without the passivation layer 208, which means that the DAF 210 remains in the package, having a top surface remaining coplanar with the top surface of the molding 123 even though there is nothing attached to it.  Thus, Lin teaches that maintaining or removing the DAF 210 and the resulting coplanarity of the top surface of the molding material 123 with the top surface of the DAF 210 or the top surface of the backside of the die 121 is a matter of design choice.
Lee teaches the use of a DAF 24 (24 is enumerated as 28 after singulation) to hold a wafer 20 processed to have a matrix of integrated circuit dies 22 to a dicing tape 26 for singulation (Lee: Fig. 2; ¶¶ 17-18; Figs. 2, 3).  Lee further teaches that the DAF 28(24) may then used to attach the die to another support 30 (Fig. 4B; ¶ 20) or may be removed and the dies 22 attached to an adhesive layer 25 on said support 30 (Fig. 4C; ¶ 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the integrated circuit dies 105 in Cheng in the form of a wafer, as is typical in the semiconductor arts, in order to take advantage of economies of scale and to use a DAF on the back surface of the wafer in order to dice the integrated circuit dies 105 into individual dies, as taught in Lee. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain the DAF on the back surface of the dies 105 of Cheng because (1) Lin teaches that maintaining or removing the DAF 210 and the resulting coplanarity of the top surface of the molding material 123 with the top surface of the DAF 210 or the top surface of the backside of the die 121 is a matter of design choice and (2) one having ordinary skill in the art would recognize that maintaining the DAF would protect the back surface of the die 105 of Cheng during the subsequent processing of the package.  
This is all of the features of claim 5.

Claim 20 reads,
20. The structure of claim 18 further comprising 
[1a] a die-attach film over the device die, wherein 
[1b] the first plurality of top surfaces are coplanar with an additional top surface of the die-attach film, and 
[1c] the second plurality of top surfaces are lower than the additional top surface of the die-attach film.
The prior art of Cheng, as explained above, discloses each of the features of claim 18. 
As explained above under claim 5, the modification of Cheng according to Lin and Lee renders features of claim 20 obvious.

With regard to claim 11, Cheng modified according to Lin and Lee as explained above under claim 5 further teaches, 
11. A structure comprising: 
[1] a device die 105 [of Cheng];
[2] a die-attach film [210 of Lin/Lee used in Cheng] over the device die 105 [of Cheng as taught by Lin and Lee (supra)]; 
[3a] a molding compound 101 [of Cheng, ¶ 27] comprising: 
[3b] a first portion encircling and contacting the device die [as shown in Figs. 1B, 1E, and 1G of Cheng], wherein the first portion comprises a first top surface coplanar with a second top surface of the die-attach film [210 of Lin/Lee used in Cheng; the coplanarity as explained above under claim 5]; 
[3c] a second portion [i.e. the portion of 101 having the recess ring 103 closest to the die 105 of Cheng] encircling the first portion, wherein the second portion comprises a third top surface lower than the first top surface [as shown in Figs. 1B, 1D, 1E, and 1G of Cheng]; and 
[4] a first plurality of through-vias 102 [of Cheng] penetrating through the second portion of the molding compound 101 [of Cheng; as shown in Figs. 1B, 1D, 1E, and 1G of Cheng]; and 
[5] a first plurality of solder regions 117 [of Cheng] in contact with the first plurality of through-vias 102 [of Cheng; as shown in Figs. 1E-1F].  
This is all of the features of claim 11.

With regard to claims 12-17, Cheng further discloses,
12. The structure of claim 11, wherein the third top surface [i.e. the top surface of the recess 103 in the molding of Cheng] that is lower than the first top surface [i.e. the top surface of the molding 101 of Cheng] forms a ring encircling the device die [as explained above under the rejection of claims 7 and 8].  
13. The structure of claim 11, wherein the first plurality of solder regions 117 extend lower than the first top surface [i.e. the top surface of the molding 101 of Cheng, as shown in Figs. 1E-1F of Cheng].  
14. The structure of claim 11, wherein the first plurality of solder regions 117 extend to the third top surface [as shown in Figs. 1E-1F of Cheng].  
15. The structure of claim 11, wherein the molding compound 101 further comprises: 
[1a] a third portion 101a [of Cheng] encircling the second portion [i.e. the portion of 101 having recess 103 of Cheng], 
[1b] wherein the third portion 101a [of Cheng] comprises a fourth top surface higher than the third top surface [as shown in Figs. 1B, 1D-1G].  
16. The structure of claim 15, wherein the third portion 101a [of Cheng] of the molding compound 101 [of Cheng] is free from through-vias penetrating through [as shown in Figs. 1B, 1D-1G].  
17. The structure of claim 15, wherein the molding compound 101 [of Cheng] further comprises: 
[1a] a fourth portion [i.e. the portion of 101 having the recess ring 103 farthest from the die 105 of Cheng] encircling the third portion 101a [of Cheng], 
[1b] wherein the fourth portion comprises a fifth top surface lower than the first top surface [of the molding 101 of Cheng, as shown in Figs. 1B, 1D-1G]; and
[2] a second plurality of through-vias 102 [of Cheng] penetrating through the fourth portion [as shown in Figs. 1B, 1D-1G].

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited for disclosing at least all of the features of independent claim 11: 
(1) US 2018/0145061 (“Jeong”): Figs. 3A-3B, 8A-8B; ¶ 49 et seq.
(2) US 2017/0294413 (“Shi”): e.g. Figs. 4D, 12 through 18
(3) US 2012/0319286 (“Yang”): Figs. 9-10; ¶ 80 et seq., especially ¶ 87

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814